DETAILED ACTION
Claims 1, 3-9, 11-14, 16-17 and 19-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/7/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Xia (Pub. No. US 2014/0314139 A1) [0005] lines 4-12, [0012] lines 1-4 and claim 1 which is able to shows the specifics of being able to determine if the service used by a virtual machine has exceeded a bandwidth threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Patent No. US 8,010,992 B1), in view of Xia (Pub. No. US 2014/0314139 A1), and further in view of Kinsey et al. (Patent No. 8,166,473 B2).  

As to claims 1, 9 and 17, Chang discloses a method comprising: initiating, by a processing device of a centralized controller communicable coupled to a plurality of virtual machines, a connection to a virtual machine of the plurality of virtual machines (Change Col. 43 lines 32-36 and Col. 66 lines 39-57; which shows the generation and thus having connections formed to a virtual machine, of a plurality of virtual machines that can be tied to a single/central processor and connected to an administration layer for the service OS that is able to receive the application and protocol service data and is used on further monitoring on a virtual machine and thus based on the virtual machines being associated, acts as a form of a centralized controller for those virtual machines that are connected to it ); 
receiving, by the processing device of the centralized controller from a second virtual machine of a plurality of virtual machines service data, the service data that pertains to a first service installed on the second virtual machine, wherein the first service is also installed on the first virtual machine (Chang Col. 43 lines 32-36 and Col. 66 lines 39-57; which shows the ability to provide service data used by a virtual machine, where there are a plurality of virtual machines available and thus could be on a first and second virtual machine, where there application service data provided to the plurality of virtual machines does not have to be different thus it is viewed that same application service is on the plurality of virtual machine); and 
transmitting the one or more commands to the first virtual machine (Chang Col. 56 lines 38-41; which shows being able to transmit commands for the virtual machine which is viewed as them being sent to the virtual machine).

Chang does not specifically disclose determining, by the processing device of the centralized controller and in view of one or more metrics obtained from the service data received from the second virtual machine, that use of the first service by the second virtual machine has exceeded a threshold amount of bandwidth usage; generating by the processing device of the centralized controller and in response to identifying that the use of the first service by the second virtual machine has exceeded the threshold amount of bandwidth usage, a configuration command.

However, Xia discloses determining, by the processing device of the centralized controller and in view of one or more metrics obtained from the service data received from the second virtual machine, that use of the first service by the second virtual machine has exceeded a threshold amount of bandwidth usage (Xia [0005] lines 4-12, [0012] lines 1-4 and claim 1; which is able to shows the specifics of being able to determine if the service used by a virtual machine has exceeded a bandwidth threshold based on detected information, where it is seen disclosed specifically above the specifics of the plurality/second virtual machine that metrics can be received from);
which shows the ability to generate a configuration command associated with data compression responsive to the detection that the service has exceeded the threshold amount of bandwidth usage)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Xia showing the data compression for a service overusing bandwidth, into the virtual machine service utilization information of Chang, for the purpose of increasing functionality by having adaptive bandwidth conditions to avoid slow speed, as taught by Xia [0002] lines 16-20 and [0005] lines 4-12
Chang as modified by Xia does not specifically disclose the configuration command specifying the first virtual machine to adjust the first service on the first virtual machine by initiation a second service at the first virtual machine to implement data compression at the first virtual machine for the first service, wherein the second service comprising an alternative networking protocol than a first networking protocol associated with the first service.

However, Kinsey disclose the configuration command specifying the first virtual machine to adjust the first service on the first virtual machine by initiation a second service at the first virtual machine to implement data compression at the first virtual machine for the first service, wherein the second service comprising an alternative which shows a negotiation between virtual machines, viewed as a first and second, for a level of service, thus viewed as setting a level of utilization and being able to determine when exceeding use/ over use, with the ability to renegotiate the services usage between these virtual machines thus initiating the renegotiations will change the service resource usage on both of the virtual machine, where the detection of the change/condition for renegotiation where services are being inefficiently consumed or provided, and one of the virtual machines initiate the renegotiations between the two virtual machines consuming and/or providing the service thus can be viewed as acting on a first virtual machine that can lead to a change in services on both virtual machine where the associated messages can have different protocols associated with them, where it can be seen as connected to the above disclosed plurality of virtual machines specifically disclosing the same services on both virtual machines and connected to a controller for the virtual machines thus the negotiation/renegotiation would act on the same services on both virtual machines with the ability to adjust the usage between them where it is seen above the specifics of the adjust of services can be viewed as the initiation of data compression and thus viewed as showing the first and second protocols associated with the different message/communication).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kinsey, showing an ability to adjust .. 


Claims 3-6, 8, 11-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Xia and Kinsey as applied to claims 1, 9 and 17 above, and further in view of Laribi et al. (Pub. No. US 2013/0297802 A1).

As to claims 3 and 11, Chang as modified by Xia and Kinsey does not specifically disclose maintaining a log of the service data and the protocol data.

However, Laribi discloses maintaining a log of the service data and the protocol data (Laribi [0110] lines 18-25; which shows a history log for monitoring service information/data).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Laribi showing log of history data, into the virtual machine monitoring system of Chang as modified by Xia and Kinsey, for the purpose of helping to ensure systems of functioning properly, as taught Laribi [0110]. 

As to claims 4 and 12, Chang as modified by Xia, Kinsey, and Laribi discloses receiving operation data pertaining to an operation executing in relation to the second virtual machine (Laribi [0166] lines 5-10 and [0175] lines 1-4; which shows how functions that include operation functions, which would have operation data, are tied to cores where virtual machines can run and thus tied to execution of the virtual machine and where it is disclosed above information tied to the connection between and  interchange of information between a plurality of vms).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Laribi operation function data, into the virtual machine monitoring system of Chang as modified by Xia and Kinsey, for the purpose of helping to ensure systems of functioning properly, as taught Laribi [0110]. 


As to claims 5 and 13, Chang as modified by Xia, Kinsey, and Laribi discloses wherein generating the configuration command comprises generating the configuration command in view of the operation data (Laribi [0103] lines 1-15 and [0251] lines 8-13; which shows configurations information application relates to the policies which are seen as having operation information/data). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Laribi showing configuration 


As to claims 6, 14 and 19, Chang as modified by Xia, Kinsey, and Laribi discloses wherein transmitting the configuration command comprises transmitting one or more configuration commands to each of plurality of virtual machines (Chang Col. 56 lines 38-41; which shows how being able to send commands to a plurality/each of the virtual machines where it is disclosed above how commands can include specific configuration commands). 

As to claims 8, 16 and 20, Chang as modified by Xia, Kinsey and Laribi discloses wherein the service data is received from an agent executing in conjunction with the second virtual machine (Laribi [0068] lines 4-12; which shows an agent that perform monitoring, measuring and collection activates, viewed as being able to receive information viewed in conjunction with hardware, software or a combination thereof, thus viewed as including the specifics of a second virtual machine disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Laribi showing receiving data information, into the virtual machine monitoring system of Chang as modified by Xia and . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Xia and Kinsey as applied to claims 1 and 9 above, and further in view of Chu et al. (Patent No. US 7,370,102 B1).

As to claim 7, Chang as modified by Xia and Kinsey does not specifically disclose wherein the configuration command comprises a command to start or stop the first service into installed on the first virtual machine. 

However, Chu discloses wherein the configuration command comprises a command to start or stop the first service installed on the first virtual machine (Chu Col. 11 lines 3-10; which shows how the configuration commands for the service that include a stop command for the service).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teachings of Chu, showing configurations commands including stop command, into the virtual machine monitoring system of Chang as modified by Xia and Kinsey, for the purpose of improving management over the system by providing more options for control as taught by Chu Col. 2 lines 37-35 and Col. 11 lines 3-10

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193